NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 1, 2019* 
                                  Decided May 3, 2019 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2076 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District 
                                                 of Illinois, Western Division. 
      v.                                          
                                                 No. 17 CR 50051‐1 
TERESA L. JOHNSON,                                
      Defendant‐Appellant.                       Frederick J. Kapala, 
                                                 Judge. 
 
                                        O R D E R 

        Teresa Johnson, a collections officer for a stereo company, pleaded guilty to wire 
fraud after embezzling over two million dollars from her employer. See 18 U.S.C. § 1343. 
The plea agreement provided that Johnson would repay the amount she had stolen, less 
the amount that the company already had recovered. At sentencing, however, the 
parties forgot to deduct the recovered funds from the restitution amount, and, as a 
result, the district court ordered Johnson to pay more than what she owed. We agree 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2076                                                                         Page  2 
 
with the parties that the restitution order is plainly erroneous, so we vacate and remand 
for further proceedings. 

       As a collections officer, Johnson directed customers to send installment payments 
to her personal bank account, defrauding her employer out of about $2.2 million. She 
used most of this money to purchase and care for 60 Gypsy horses. Pursuant to a civil 
judgment, Johnson surrendered the horses to the stereo company, which sold them for 
about $170,000 but incurred costs for their care and sale.   

        Johnson pleaded guilty to one count of wire fraud, and in the plea agreement, 
she acknowledged that she owed restitution in the amount of $2,204,508.52 minus any 
credit funds paid to the company prior to sentencing. Drawing from the plea 
agreement, the presentence investigation report recommended a restitution order for 
$2,031,599.99, which represented the net loss, less the amount the stereo company 
already had recovered. At sentencing, however, the parties expressly, but mistakenly, 
agreed that Johnson still owed $2,204,508.52, so the district court ordered restitution in 
that amount. 

        On appeal, the government confesses error and joins Johnson in requesting that 
we vacate the restitution order even though Johnson expressly agreed to the amount it 
reflects. We understand the government, in agreeing to plain‐error review, to be 
waiving its possible waiver defense. See United States v. Adigun, 703 F.3d 1014, 1021–22 
(7th Cir. 2012). We do not have to accept this waiver, see United States v. Combs, 657 F.3d 
565, 571 (7th Cir. 2011), but we will. The government has not “proffer[ed] any strategic 
justification” for Johnson’s agreement to repay an amount exceeding what she owed, 
and we ourselves cannot “conceive of any strategic reason” for it, so we assume 
forfeiture. United States v. Oliver, 873 F.3d 601, 607 (7th Cir. 2017) (quoting United States 
v. Anderson, 604 F.3d 997, 1001–02 (7th Cir. 2010); United States v. Jaimes‐Jaimes, 406 F.3d 
845, 848 (7th Cir. 2005)). We will therefore review the order for plain error, and reverse 
if we find an error that is clear and affects Johnson’s substantial rights. United States 
v. Olano, 507 U.S. 725, 732–34 (1993); United States v. Burns, 843 F.3d 679, 685–87 (7th Cir. 
2016). 

       The restitution miscalculation is a plain error (though, we note, the error lies 
with the parties). Under the Mandatory Victims Restitution Act, wire‐fraud victims may 
“recover the full amount of their losses, but nothing more.” United States v. Walker, 
746 F.3d 300, 308 (7th Cir. 2014) (quoting United States v. Newman, 144 F.3d 531, 542 
(7th Cir. 1998)); see also 18 U.S.C. § 3663A(a)(1), (b)(1)(B), (c)(1)(B). At the time restitution 
was entered, the victim here had recovered $170,000 that was not deducted from the 
No. 18‐2076                                                                            Page  3 
 
total loss of $2.2 million. The restitution order, therefore, reflected a clear miscalculation 
that affected Johnson’s substantial rights because it obligated her to pay more than what 
she owes. See Burns, 843 F.3d at 689.   

        Johnson next requests that we direct the district court to address on remand three 
more issues: (1) whether the company’s horse‐care expenses should have been added to 
the restitution amount, (2) whether a $500,000 insurance payment to the company 
requires shifting Johnson’s liability for that amount to the insurer, and (3) whether the 
company obtained cash from Johnson that should further decrease the restitution 
amount. Johnson did not raise any of these issues in the district court and makes no 
effort on appeal to argue that she forfeited, rather than waived, the arguments. Nor 
does she assert that the plain‐error standard is met even if it applies. But because the 
government does not object, and we have already decided to remand, we will leave it to 
the district court’s discretion whether to address these issues. 

       We therefore VACATE the judgment and REMAND the case for the sole purpose 
of redetermining the amount of restitution.